Case: 22-1162   Document: 29     Page: 1   Filed: 05/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   VENKAT KONDA,
                      Appellant

                            v.

         FLEX LOGIX TECHNOLOGIES, INC.,
                      Appellee
               ______________________

                  2022-1162, 2022-1163
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00260, IPR2020-00261.
                  ______________________

                  Decided: May 6, 2022
                 ______________________

    VENKAT KONDA, San Jose, CA, pro se.

     NAVEEN MODI, Paul Hastings LLP, Washington, DC,
 for appellee.  Also represented by STEPHEN BLAKE
 KINNAIRD, JOSEPH PALYS; PAUL ANDERSON, Houston, TX.
                ______________________

  Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
 PER CURIAM.
Case: 22-1162    Document: 29      Page: 2    Filed: 05/06/2022




 2                   KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.



     Venkat Konda owns U.S. Patent No. 8,269,523, titled
 “VLSI Layouts of Fully Connected Generalized Networks.”
 SAppx. 49. Flex Logix Technologies, Inc. challenged vari-
 ous claims of the ’523 patent in two inter partes reviews in
 the Patent and Trademark Office (PTO). For all challenged
 claims, Flex Logix asserted unpatentability based on the
 teachings of a provisional application filed by Konda,
 which, Flex Logix argued, was public prior art because it
 was incorporated by reference into a public, prior-art appli-
 cation filed publicly by Konda pursuant to the Patent Co-
 operation Treaty (PCT). The PTO’s Patent Trial and
 Appeal Board, in its consolidated final written decision in
 the reviews it instituted, ruled, in agreement with Flex
 Logix, that the provisional application and PCT application
 were public prior art that rendered all challenged claims
 unpatentable for either anticipation or obviousness. Flex
 Logix Technologies, Inc. v. Konda, Nos. IPR2020-00260,
 IPR2020-00261, 2021 WL 3265741 (P.T.A.B. July 29,
 2021).
     Mr. Konda appeals, presenting only the issue of
 whether the provisional application (containing essential
 relied-on teachings) was public. Specifically, he contends
 that the PTO keeps provisional applications confidential,
 that he did not waive the confidential status, and that the
 provisional application therefore was not publicly available
 and could not be prior art. We reject Mr. Konda’s conten-
 tion, and we therefore affirm the Board’s decision.
                               I
     The ’523 patent, one of many patents Mr. Konda has
 sought and obtained, issued from U.S. Patent Application
 Serial No. 12/601,275, which was filed on November 22,
 2009, as the national phase entry of PCT Application
 No. PCT/US2008/064605 (’605 PCT), itself filed eighteen
 months earlier, on May 22, 2008. The ’275 application
 claims priority back to Provisional Application No.
 60/940,394 (’394 provisional), filed on May 25, 2007.
Case: 22-1162     Document: 29      Page: 3     Filed: 05/06/2022




 KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.                      3



      In December 2019, Flex Logix filed two petitions for in-
 ter partes reviews—one addressing claims 1, 15–18, 20–22,
 32, and 47 of the ’523 patent, the other addressing claims
 2–7 and 11. In its petitions, Flex Logix argued that the
 earliest effective filing date of the ’523 patent was the filing
 date of the ’275 application itself, November 22, 2009. Spe-
 cifically, Flex Logix argued that the chain of priority could
 not reach back further under 35 U.S.C. § 120 to the ’605
 PCT (2008) and the ’394 provisional (2007) because the
 claims of the ’523 patent were not sufficiently supported by
 those two earlier filings under the standards of § 120. Be-
 cause the Board eventually agreed with that argument and
 determined that the ’523 patent’s effective date is Novem-
 ber 22, 2009, Flex Logic, 2021 WL 3265741, at *8, and Mr.
 Konda does not challenge that determination on appeal, we
 hereafter treat the November 22, 2009 effective date as set-
 tled.
     Based on that effective date, Flex Logix argued in its
 petitions that one of Mr. Konda’s earlier patent applica-
 tions, PCT Publication No. WO 2008/109756 A1 (’756 PCT),
 which was published September 12, 2008, is prior art and
 disclosed or suggested the limitations of every challenged
 claim. The ’756 PCT expressly incorporates the entirety of
 the ’394 provisional by reference. ’756 PCT, p. 2, lines 14–
 17. Flex Logix’s unpatentability arguments depended in
 part on the ’394 provisional incorporated into the ’756 PCT.
     In response, Mr. Konda argued, among other things,
 that the ’394 provisional could not be prior art because un-
 published provisional applications are kept in confidence
 by the Office in the absence of the applicant’s consent and
 he had never consented to making it available to the public.
 Mr. Konda relied on a portion of 37 C.F.R. § 1.14(a)(1)(vi)
 stating that: “The Office will not provide access to the pa-
 per file of a pending application, except as provided in par-
 agraph (c) . . . of this section.” Paragraph (c) provides that
 a person may access a pending application if the inventor,
Case: 22-1162     Document: 29      Page: 4     Filed: 05/06/2022




 4                     KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.



 or other authorized person, provides written authorization.
 37 C.F.R. § 1.14(c).
      In July 2021, the Board issued a final written decision
 and held all challenged claims unpatentable. Flex Logix,
 2021 WL 3265741, at *1. The Board, after determining
 that the effective filing date of the ’523 patent is November
 22, 2009, held that the ’756 PCT, published more than a
 year earlier (September 12, 2008), was prior art under 35
 U.S.C. § 102(b) (pre-America Invents Act version). Id. at
 *8. As the ’756 PCT incorporates by reference the entirety
 of the ’394 provisional, the Board determined that “the ’394
 Provisional became publicly available as of the date the
 ’756 PCT published.” Id. at *9. “Therefore, the ’394 Provi-
 sional is prior art by virtue of the fact that it became pub-
 licly available due to its incorporation into the ’756 PCT,
 and in addition is prior art because it is part of the ’756
 PCT itself.” Id.
     The Board rejected Mr. Konda’s argument based on 37
 C.F.R. § 1.14(a)(1)(vi) and (c) that the ’394 provisional was
 not available to the public. Section 1.14(a)(1)(vi) provides:
     A copy of the application as originally filed of an
     unpublished pending application may be provided
     to any person, upon written request and payment
     of the appropriate fee (§ 1.19(b)), if the application
     is incorporated by reference or otherwise identified
     in . . . an international publication of an interna-
     tional application under PCT Article 21(2) . . . .
     The Office will not provide access to the paper file
     of a pending application, except as provided in par-
     agraph (c) or (i) of this section.
 The Board explained that the last sentence of
 § 1.14(a)(1)(vi)—on which Mr. Konda relied—is directed
 solely to the file history, i.e., paper file, of the unpublished
 application and does not preclude access to the application
 itself, which, under the preceding sentence, is public if in-
 corporated in a PCT application. Flex Logix, 2021 WL
Case: 22-1162     Document: 29     Page: 5    Filed: 05/06/2022




 KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.                   5



 3265741, at *9. The Board then determined that the ’756
 PCT, including the incorporated ’394 provisional, disclosed
 or suggested all limitations of the challenged claims. Id. at
 *9–13.
     The Board subsequently denied Mr. Konda’s requests
 for rehearing.       It reiterated that under 37 C.F.R.
 § 1.14(a)(1)(vi), a person who makes a written request and
 pays the appropriate fee “may be provided” “[a] copy of the
 application as originally filed” of a provisional application
 like the ’394 provisional. SAppx. 39 (quoting 37 C.F.R.
 § 1.14(a)(1)(vi)). The Board also noted that the Manual of
 Patent Examining Procedure (MPEP) reflected this princi-
 ple. Id. (quoting MPEP § 103(III) (8th ed., Rev. 7, July
 2008)). The Board concluded that a copy of the ’394 provi-
 sional “as originally filed” became available as of the pub-
 lication of the ’756 PCT, regardless of Mr. Konda’s personal
 consent. SAppx. 39–40.
    Mr. Konda timely appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                              II
     We review the Board’s legal conclusions de novo and its
 factual determinations for substantial-evidence support.
 In re Lister, 583 F.3d 1307, 1311 (Fed. Cir. 2009).
 “Whether an asserted anticipatory document qualifies as a
 ‘printed publication’ under [35 U.S.C.] § 102 is a legal con-
 clusion based on underlying factual determinations.” Id.
 (quoting Cooper Cameron Corp. v. Kvaerner Oilfield Prods.,
 Inc., 291 F.3d 1317, 1321 (Fed. Cir. 2002)). A “printed pub-
 lication” under the applicable version of § 102(b) must have
 been publicly available at the pertinent time, and that re-
 quirement is met if the document was “disseminated or
 otherwise made available to the extent that persons inter-
 ested and ordinarily skilled in the subject matter or art ex-
 ercising reasonable diligence, [could have] locate[d] it.”
 Kyocera Wireless Corp. v. Int’l. Trade Comm’n, 545 F.3d
 1340, 1350 (Fed. Cir. 2008) (quoting SRI Int’l, Inc. v.
Case: 22-1162      Document: 29      Page: 6     Filed: 05/06/2022




 6                     KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.



 Internet Security Systems, Inc., 511 F.3d 1186, 1194 (Fed.
 Cir. 2008)).
      On appeal, Mr. Konda challenges only the Board’s de-
 termination that the ’394 provisional was publicly availa-
 ble, citing 35 U.S.C. § 122, 37 C.F.R. §1.14(a)(1)(vi) and (c),
 and MPEP § 103(VII). Appellant Inf. Br. 2–3. With regard
 to the statute, he has not meaningfully argued in this
 court, and did not meaningfully argue to the Board, that
 the regulation is unauthorized by or contrary to 35 U.S.C.
 § 122. And we agree with the Board that the regulation is
 determinative and that it made the ’394 provisional acces-
 sible to the public.
      Section 1.14(a) of 37 C.F.R., quoted above, provides
 that a person may, upon written request and payment of a
 fee, have access to a copy of an unpublished pending appli-
 cation “as originally filed” if that unpublished pending ap-
 plication was incorporated by reference into an
 international patent application published in accordance
 with PCT Article 21(2). It is undisputed that the ’756 PCT
 was such an international patent application and that it
 incorporated the ’394 provisional by reference. That lan-
 guage clearly supports the Board’s conclusion here that the
 ’394 provisional was publicly accessible. And a contrary
 result is not supported by the next sentence of the regula-
 tion (on which Mr. Konda relies). That sentence provides
 that an inventor’s written authorization is required for pro-
 vision of access to the “paper file,” but the regulation
 clearly distinguishes the “paper file” (i.e., the whole file his-
 tory) from the “application as originally filed.” Under the
 language of § 1.14(a)(1)(vi), therefore, the ’394 provisional
 as originally filed was accessible without Mr. Konda’s writ-
 ten authorization in the incorporation-by-reference circum-
 stance delineated, while the complete file history was not.
     For similar reasons, Mr. Konda’s reliance on the MPEP
 is unavailing. Mr. Konda relies on language in MPEP
 § 103(VII) which, at the time the ’756 PCT was published,
Case: 22-1162     Document: 29      Page: 7    Filed: 05/06/2022




 KONDA   v. FLEX LOGIX TECHNOLOGIES, INC.                    7



 stated that access to provisional applications “will only be
 given to parties with written authority from a named in-
 ventor, the assignee of record, or the attorney or agent of
 record.” MPEP § 103(VII) (8th ed., Rev. 7, July 2008). As
 an initial matter, however, the MPEP “does not have the
 force of law.” Natural Alternatives Int’l, Inc. v. Iancu, 904
 F.3d 1375, 1382 (Fed. Cir. 2018) (quoting Molins PLC v.
 Textron, Inc., 48 F.3d 1172, 1180 n.10 (Fed. Cir. 1995)). In
 any event, the cited MPEP section further stated that pro-
 visional applications were “also available in the same man-
 ner as any other application,” MPEP § 103(VII) (8 ed., Rev.
 7, July 2008), thereby permitting the access authorized un-
 der 37 C.F.R. § 1.14(a)(1)(vi). Indeed, the MPEP directly
 addressed § 1.14(a)(1)(vi), explaining that “the incorpora-
 tion by reference of a pending application in a published
 international application published in accordance with
 PCT Article 21(2) constitutes special circumstances under
 35 U.S.C. § 122 warranting that a copy of the application-
 as-filed be provided upon written request.”            MPEP
 § 103(III) (8th ed., Rev. 7, July 2008) (cleaned up). Under
 the MPEP, then, the ’394 provisional application became
 publicly available when the ’756 PCT was published.
      Mr. Konda’s remaining argument—that an employee
 at the Office “confirmed on the phone” that provisional ap-
 plications are confidential without written authorization—
 was raised for the first time on rehearing to the Board and
 is therefore forfeited. See 37 C.F.R. § 42.71(d); SAppx. 376–
 77, 392–93. Mr. Konda does not dispute that, if the ’394
 provisional was publicly available, then the Board properly
 considered it as prior art.
                              III
     For the foregoing reasons, we affirm the Board’s com-
 bined final written decision.
     The parties shall bear their own costs.
                         AFFIRMED